OPINION UPON REHEARING. PARKER, J. We liave determined to malee a different •disposition of the point discussed in the last paragraph of the former opinion. We held that no motion for an instructed verdict having been made in behalf of the defendant, Francisco Garcia, he could not complain of the verdict against him, notwithstanding the fact that there was, not only no evidence against him to support the verdict, but the evidence established, conclusively, that he was innocent. This is .correct in view of the provisions of Section 37 of Chapter 57, Laws of 1907, which requires parties to take exceptions at the time a ruling is made, and which prohibits the taking of exceptions in this court to any proceedings in the district court except such as shall have been expressly decided in that court. Whether Francisco Garcia was entitled to an instructed verdict in his favor was not ■expressly decided in the district court, because the court was not requested to so decide, and he can.not now insist upon his right here. This is also in accord with the current of authority in the other states, as we pointed out in ■our opinion. There exists in every court, however, an inherent power to see that a man’s fundamental rights are protected in ■every ease. Where a man’s fundamental rights have been violated, while he may be precluded by the terms of the statute or the rules of appellate procedure from insisting in this court upon relief from the same, this court has the power, in its discretion, to relieve him and to see that injustice is not done. The restrictions of the statute apply to the parties, not to this court. This court, of course, will exercise this discretion very guardedly, and only where some fundamental right has been invaded, and never in aid of strictly legal, _ technical, or unsubstantial claims; nor will we consider the weight of evidence if any substantial evidence was submitted to support the verdict. If substantial justice has been done, parties must have duly taken and preserved exceptions in the lower court to the invasion of their legal right before we will notice them here. But in this case justice has not been done. A man has been convicted and sentenced to imprisonment for a term of years where there is, not only no evidence to support the verdict, but where the evidence conclusively establishes his innocence. Under such circumstances we cannot permit such an injustice to be done. For a similar case, and a similar holding, see Sykes vs. U. S., 204 Fed. 909, per Sanborn, Circuit Judge. We have examined the motion for rehearing, and find nothing in it as to the defendant, Cipriano Garcia, to cause us' to recede from our former holding, and the same is denied as to him. It follows that the judgment as to Cipriano Garcia will stand affirmed, and as to Francisco Garcia it will be reversed and the cause remanded to the district court with instructions to award a new trial, and, IT IS SO ORDERED.